Citation Nr: 0310948	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from February 1984 to 
July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO increased the rating for 
the veteran's service-connected traumatic arthritis of the 
left knee from 10 to 20 percent, effective April 29, 1996.  
In addition, the RO denied a rating in excess of 10 percent 
for traumatic arthritis of the right knee.  

The veteran duly appealed the RO's decision and in January 
2000, he testified at a Board hearing at the RO.  In March 
2000, the Board remanded the matter to the RO for additional 
development of the evidence.  While the matter was in remand 
status, in a May 2001 rating decision, the RO increased the 
rating for the veteran's right knee disability to 20 percent, 
effective April 29, 1996.  Although an increased rating has 
been granted, the issue of entitlement to a rating in excess 
of 20 percent for a right knee disability remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in March 1991, the veteran submitted a 
claim of service connection for right ear hearing loss.  It 
does not appear that this claim has been addressed by the RO.  

In addition, at his January 2000 Board hearing, the veteran 
indicated that he was unable to work as a result of his 
service-connected knee disabilities.  He has submitted an 
August 2001 disability decision from the Social Security 
Administration which references a medical opinion to the 
effect that the veteran was permanently disabled for any 
occupation requiring the use of bilateral knees for walking, 
prolonged standing, or sitting.  In view of the foregoing, 
the Board finds that the veteran has raised a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

Inasmuch as the veteran's claim of service connection for 
right ear hearing loss and TDIU have not as yet been 
addressed by the RO, and inasmuch as these claims are not 
inextricably intertwined with the issues now before the Board 
on appeal, they are referred to the RO for initial 
consideration.

Finally, it is noted that in a January 2003 letter, the 
veteran was advised that he was entitled to an additional 
hearing as the Veterans Law Judge who conducted the January 
2000 hearing was no longer employed by the Board.  See 38 
U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2002).  The 
following month, the veteran responded that he did not wish 
to appear at an additional hearing.


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000, and at the direction of the 
Secretary, the Board began conducting evidentiary development 
of appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

Consistent with these new duty-to assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was warranted.  In July 
2002, the Board began this evidentiary development, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2).  This 
development was recently completed.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In accordance with a July 2002 development memorandum, the 
Board obtained medical records from the Social Security 
Administration.  This evidence has not been considered by the 
RO.  In light of the new judicial precedent discussed above, 
the Board is compelled to remand the veteran's case to the 
RO.

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

3.  After conducting any additional 
indicated development, the RO should 
readjudicate the issues of entitlement to 
ratings in excess of 20 percent for 
traumatic arthritis of the left and right 
knees.  This should include consideration 
of all evidence of record, including the 
evidence added to the record since the 
last pertinent supplemental statement of 
the case in April 2001.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to him and his representative.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 

